    Case 8:15-cv-00865-DOC-SHK Document 818 Filed 03/29/21 Page 1 of 2 Page ID #:36780


                   1   LATHAM & WATKINS LLP
                        Michele D. Johnson (Bar No. 198298)
                   2    michele.johnson@lw.com
                        Kristin N. Murphy (Bar No. 268285)
                   3    kristin.murphy@lw.com
                       650 Town Center Drive, 20th Floor
                   4   Costa Mesa, CA 92626-1925
                       Tel: (714) 540-1235
                   5   Fax: (714) 755-8290
                   6   LATHAM & WATKINS LLP
                        Colleen C. Smith (Bar No. 231216)
                   7    colleen.smith@lw.com
                       12670 High Bluff Drive
                   8   San Diego, CA 92130-3086
                       Tel: (858) 523-5400
                   9   Fax: (858) 523-5450
              10       LATHAM & WATKINS LLP
                        Andrew B. Clubok (pro hac vice)
              11        andrew.clubok@lw.com
                        Sarah A. Tomkowiak (pro hac vice)
              12        sarah.tomkowiak@lw.com
                       555 Eleventh Street NW, Suite 1000
              13       Washington, DC 20004-1304
                       Tel: (202) 637-2200
              14       Fax: (202) 637-2201
              15       Attorneys for Defendants Puma
                       Biotechnology, Inc. & Alan H. Auerbach
              16
              17                           UNITED STATES DISTRICT COURT
              18                         CENTRAL DISTRICT OF CALIFORNIA
              19                                   SOUTHERN DIVISION
              20
                       HSINGCHING HSU, Individually and         CASE NO. 8:15-cv-00865-DOC-SHK
              21       on Behalf of All Others Similarly
                       Situated,                                DEFENDANTS’ NOTICE OF
              22                                                MOTION AND MOTION FOR
                                     Plaintiff,                 LEAVE TO AMEND THE FINAL
              23                                                PRETRIAL ORDER
                            v.
              24                                                Date:        May 10, 2021
                       PUMA BIOTECHNOLOGY, INC.,                Time:        8:30 a.m.
              25       and ALAN H. AUERBACH,                    Courtroom:   9D
                                                                Judge:       Hon. David O. Carter
              26                     Defendants.
              27
              28
                                                                   DEFS.’ NOTICE OF MOTION AND MOTION FOR
ATTORNEYS AT LAW
 ORANGE COUNTY
                                                                 LEAVE TO AMEND THE FINAL PRETRIAL ORDER
                                                                              CASE NO. 8:15-CV-00865-DOC-SHK
    Case 8:15-cv-00865-DOC-SHK Document 818 Filed 03/29/21 Page 2 of 2 Page ID #:36781


                   1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                   2        PLEASE TAKE NOTICE that on May 10, 2021, at 8:30 a.m., or as soon
                   3 thereafter as the matter may be heard, in the Courtroom of the Honorable David O.
                   4 Carter, Courtroom 9D, United States District Court, Central District of California,
                   5 located at 411 West Fourth Street, Santa Ana, California 92701-4516, Defendants
                   6 Puma Biotechnology, Inc. and Alan H. Auerbach will, and hereby do, move this
                   7 Court for leave to amend the final pretrial order pursuant to Federal Rule of Civil
                   8 Procedure 16(e) to permit individual-reliance discovery.
                   9        This Motion is made following the conferences of counsel pursuant to L.R. 7-
              10 3, which took place on January 27 and 29, 2021. This Motion is based on this Notice
              11 of Motion and Motion, the accompanying Memorandum of Law, the Declaration of
              12 Jordan D. Cook and exhibits thereto, the Court’s record on this matter, the arguments
              13 of counsel, and other evidence and argument that may be presented before the
              14 Court’s decision.
              15
                       Dated: March 29, 2021                   Respectfully submitted,
              16
              17                                               LATHAM & WATKINS LLP

              18                                               By /s/ Michele D. Johnson
              19
                                                                     Michele D. Johnson
              20                                                     Andrew B. Clubok
              21                                                     Colleen C. Smith
                                                                     Sarah A. Tomkowiak
              22                                                     Kristin N. Murphy
              23
                                                               Attorneys for Defendants Puma
              24                                               Biotechnology, Inc. & Alan H. Auerbach
              25
              26
              27
              28
                                                                     DEFS.’ NOTICE OF MOTION AND MOTION FOR
ATTORNEYS AT LAW
                                                                   LEAVE TO AMEND THE FINAL PRETRIAL ORDER
 ORANGE COUNTY
                                                               1                CASE NO. 8:15-CV-00865-DOC-SHK
